Belcher, C. C.
This is an appeal from a judgment awarding the respondent a writ of mandate, and the case comes here on the judgment roll.
The facts stated in the complaint are in substance as follows: The respondent and appellant, under and by virtue and authority of a statute of this state, entered into a written contract, by which respondent agreed t@ furnish appellant, during the fiscal year 1884-85, rubber hose of a certain description and quality, and appellant agreed to pay, or cause to be paid, to respondent therefor a sum of money equal to thirty-five cents for each and every lineal foot of hose so furnished, delivered, and accepted. In pursuance of this contract, respondent furnished to appellant, during the year named, one thousand feet of hose at one time, and five hundred feet at another time, which was all of the kind and qual*544ity named in the contract, and was received and accepted by appellant. In due time respondent presented his claim, and demanded that appellant draw drafts in his favor upon the school fund of the city and county of San Francisco for the amounts due him for the hose, according to the contract price, but appellant refused, and has ever since refused, to draw the drafts. It is further stated that respondent has no plain, speedy, and adequate remedy in the ordinary course of law.
Respondent commenced this proceeding to compel appellant to draw the drafts asked for. Appellant interposed a general demurrer to the complaint, which was overruled, and then answered.
After trial the court found that all the allegations of the complaint were true, and all the allegations of the answer were untrue, and by its judgment granted the relief prayed for.
In support of the appeal, it is claimed that respondent had a plain, speedy, and adequate remedy by an ordinary action at law against appellant, and hence was not entitled to the remedy of mandamus. It is said: “Petitioner should first sue board, get a judgment (if possible), and then have writ issued.”
It is admitted that appellant is a corporation créated for school purposes, and that its powers and duties are defined by an act of the legislature of this state approved April 1, 1872. (Stats. 1871-72, p. 846.)
Section 2 of that act—subdivision 1—makes it the duty of the board of education of the city and county of San Francisco to furnish all necessary supplies for the several schools under its care, and directs how they should be obtained.
Section 7 provides for the disposition of all moneys received or collected for school purposes as follows: “All moneys received or collected on account of public education in the city and county of San Francisco shall be deposited in the city treasury, and be known as the *545school fund. Payments from said fund shall only be made by the treasurer of said city and county upon drafts drawn on him by the board of education, signed by the president and the superintendent of common schools, and countersigned by the auditor of said city and county; and all drafts shall be made payable to the person or persons entitled to receive the same.”
And section 1, subdivision 12, declares that the board shall have power "to examine and allow, in whole or in part, every demand payable out of the school fund, or to reject any such demand for good cause, of which said board shall be the sole judge.”
The argument is, that the board was clothed with discretionary power to allow or reject the respondent’s claim, and that its discretion cannot be controlled by the courts in a proceeding like this.
There can be no doubt that the board was authorized to purchase, and did purchase and receive, the hose, and that respondent fully performed all the conditions of the contract on his part. This is established by the findings, and they are not assailed. It is also clear that the respondent’s claim must be paid, if paid at all, out of the school fund, and that such payment can only be made by a draft or drafts, drawn by the board and signed and countersigned by the designated officers. It is not pretended that respondent had any cause of action against the city and county. This being so, it is evident that when the board purchased and received the hose, it became a matter of official duty on its part to pay the agreed price. And when it refused to do so, the respondent must necessarily have had some remedy to enforce payment. It could not, of course, appropriate the hose and leave the party furnishing it remediless. The only question, then, is, What was his remedy? Had he a plain, speedy, and adequate one by an ordinary action at law?
It has been held in this state that to supersede the *546remedy by mandamus, the party must not only have a specific, adequate, legal remedy, but one competent to afford relief upon the very subject-matter of his application, and one which is equally convenient, beneficial, and effective as the proceeding by mandamus. (Fremont v. Crippen, 10 Cal. 215; 70 Am. Dec. 711; Babcock v. Goodrich, 47 Cal. 508; Cal. P. R. R. Co. v. Cen. P. R. Co., 47 Cal. 551.)
The board contracted to pay respondent for the hose which he furnished, but as it only had power to pay by drawing drafts on the school fund, its contract must be construed to be one to draw drafts, and not to pay money directly. If, then, respondent could have maintained an ordinary action, it must have been an action against the members of the board to recover damages for neglect of duty. But such an action evidently would not have been equally convenient, beneficial, and effective as the proceeding by mandamus, since it would not have compelled the board to do what it had contracted to do, and what, as we have seen, official duty required it to do.
The argument that the board had the discretion to allow or reject the claim, and that its action was final and conclusive so far as this proceeding is concerned, is without weight. It is true that, under the statute, the board may reject any demand “for good cause.” •But although the board is to be the “ sole judge ” of what is good cause, still the rejection cannot be arbitrary or capricious. There must at least be the semblance of a cause. The board, after obtaining materials which it has ordered and needs for school purposes, cannot say: “True, the materials are of the kind and quality ordered, but we have concluded not to pay for them, and therefore reject the demand.” And whether there was a semblance of cause for rejecting the claim or not was a question which might be and was properly tried in the court below. (Code Civ. Proc., sec. 1090.) If there was no semblance of cause, then it is *547clear that it was the duty of the board to draw the drafts, and the writ was properly granted to compel the performance of this duty. (See Wood v. Strother, 76 Cal. 545, where the. authorities upon the subject are very fully collated and reviewed.)
Our conclusion is, that the judgment was right, and we therefore advise that it be affirmed.
Hayne, C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment is affirmed.
Paterson, J., dissented.